United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2694
                                  ___________

Dale Williams, Sr.,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Cal Ludeman, Commissioner of Human *
Services; James Arneson, Supervisor, *          [UNPUBLISHED]
Polk County Social Services, in their    *
individual and official capacities,      *
                                         *
             Appellees.                  *
                                    ___________

                            Submitted: March 7, 2012
                               Filed: March 23, 2012
                                ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Dale Williams, Sr., was indefinitely committed in May 2005 under the
Minnesota Sex Offender Program, a program administered by the Minnesota
Department of Human Services. He is currently a civil detainee in a MDHS facility
in Carlton County, Minnesota. His son is a vulnerable adult who resides in a group
home after the Polk County District Court appointed a guardian for the son in 2004.
In this 42 U.S.C. § 1983 action, Williams alleges that Cal Ludeman, Commissioner
of Human Services, and James Arneson, a Polk County Social Services supervisor,
violated Williams’s federal constitutional right to contact his son by denying visits,
blocking phone calls, and preventing his son from writing. The district court1
dismissed these claims based upon defendants’ showing that they were not personally
involved in limiting contacts between Williams and his son. Williams appeals.

       After careful de novo review, we agree with the district court that the claims
must be dismissed because Williams failed to present evidence that Ludeman acted
in other than a supervisory capacity or that Arneson had any control over Williams’s
son. See Moore v. Indehar, 514 F.3d 756, 757-758 (8th Cir. 2008). We also note that
Williams may well have adequate remedies under state law that he has not exhausted.
To the extent the MDHS custodians are limiting attempts to contact his son -- which
he does not allege -- he should challenge those restrictions through an institutional
grievance. To the extent the son’s group home is blocking Williams’s attempted
contacts, no doubt with the guardian’s approval, Williams is presumably an interested
person who may petition the Polk County District Court for appropriate relief. See
Minn. Stat. §§ 524.5-316(b), 524.5-317(b).

      We further conclude that the district court did not abuse its discretion in not
allowing Williams to amend his complaint and therefore affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-